894 F.2d 1337
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daniel B. TAYLOR, Plaintiff-Appellant,v.Alton HESSON, Acting Warden, Turney Center;  MIKE SLAUGHTER,Warden of Treatment, Turney Center;  LANNIE R. DEDRICK,Correctional Principal, Turney Center;  WILLIAM PERCIVAL,Librarian, Turney Center, Defendants-Appellees.
No. 89-5526.
United States Court of Appeals, Sixth Circuit.
Jan. 29, 1990.

1
M.D.Tenn.


2
AFFIRMED.


3
BEFORE:  NELSON and BOGGS, Circuit Judges;  and BATTISTI, District Judge.*


4
Daniel B. Taylor, a pro se Tennessee state prisoner, appeals the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
Taylor sued four employees of the Tennessee Department of Corrections for injunctive and monetary relief, alleging that he had been denied access to the courts on one occasion when he had requested two hundred sheets of typing paper and received only twelve.  As a result, he alleged that he had been unable to complete and file a lengthy complaint against twenty-seven defendants.  He submitted the partially completed complaint as an exhibit.  The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d), and denied plaintiff's motions for reconsideration and to amend the complaint.


6
Upon consideration, we conclude that this case was correctly dismissed as frivolous, as it lacks any arguable basis in fact or law.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Frank J. Battisti, U.S. District Judge for the Northern District of Ohio, sitting by designation